Banke, Judge.
The appellant was convicted of aggravated assault and armed robbery and appeals solely on the general grounds.
The state’s evidence established that the victim, a 77-year-old storekeeper, was struck on the head with a hatchet and his wallet with $20 or $30 taken. The testimony of a 13-year-old accomplice identified the appellant as the perpetrator. Another witness saw appellant leaving the scene. Blood stains on clothes identified as those worn by the appellant on the day in question were identified as being the same type as that of the victim. Held:
On appeal from findings of guilty, the presumption of innocence no longer prevails. The fact finders have determined the credibility of the witness, and have been convinced of guilt beyond a reasonable doubt. We have reviewed the record and find that there was ample evidence upon which a reasonable jury could rationally find proof of guilt beyond á reásonable doubt.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.